Exhibit 10.3

As of November 14, 2008

Leonard S. Schleifer, M.D., Ph.D.
President and Chief Executive Officer,
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591-6707

Dear Len:

     This employment agreement will replace and update the agreement dated
December 20, 2002 between Regeneron Pharmaceuticals, Inc. ("Regeneron" or the
"Company") and you. The compensation obligations of the Company under this
agreement (the "Agreement") will be reduced by any amounts actually paid by any
affiliate, subsidiary, and related entity controlled by or under common control
with the Company ("Related Entity").

1.       Employment.     (a)       You will continue to serve, during the
Employment Term, as President and Chief Executive Officer of the Company with
the customary responsibilities and authority of such positions and in accordance
with the Company's By-Laws. You will report directly and only to the Board of
Directors. If elected, you will also continue to serve as a Director of the
Company. The Company shall during the Employment Term recommend and propose you
as a Director of the Company and any Related Entity and, if the Chairman of the
Board of Directors as of the date hereof at any time ceases to serve as such, as
Chairman of the Board of Directors. To the extent you are not elected Chief
Executive Officer of any Related Entity, such Chief Executive Officer shall
report to you.     (b) During the Employment Term, you shall devote
substantially all of your business time and attention to the performance of your
duties for the Company and serve the Company diligently and to the best of your
ability. You may, however, perform teaching, consulting, patient care, and other
activities as you have done from time to time in the past, provided that they do
not materially conflict with the performance of your duties to the Company. In
addition, you may manage your personal investments and be involved in civic and
charitable activities so long as such activities do not materially interfere
with your providing services hereunder. During the Employment Term, you shall
not serve as a member of a board of directors of any other for-profit
corporation (other than a Related Entity) without the prior written consent of
the Board of Directors (which consent shall not be unreasonably withheld). In no
event will the provisions of this Agreement in any way modify, alter, reduce, or
limit the fiduciary obligations you owe to the Company as an officer and
Director of the Company.    2. Term. Except for earlier termination as provided
in paragraph 4 hereof, your employment under this Agreement (the "Employment
Term") is for an initial term that commenced on February 12, 1998 and ended on
December 31, 2003 (the "Initial Term") and automatically extended since then.
Unless notice is given of an intent not to extend the Initial Term or any
extension thereof, by you or by the Company by written notice at least ninety
(90) days prior to each December 31 during the Employment Term, the Employment
Term shall be deemed as of such 90th day to have been extended and continue
until the end of the following calendar year unless otherwise terminated as
provided in paragraph 4 hereof.

1

--------------------------------------------------------------------------------


3.       Compensation/Benefits.     (a)       During the Employment Term, you
have received base salary at an annual rate of not less than $575,000, paid
currently at periodic intervals in accordance with the Company's payroll
practices for salaried employees. Adjustments in your base salary during the
term of this Agreement (which shall thereafter be your "Base Salary") have been
and may be effected from time to time upon the recommendation of the
Compensation Committee and the approval of the Board of Directors based upon an
annual review by the Compensation Committee, but your Base Salary, once
increased, shall in no event be decreased; provided, however, that in the event
there is a general reduction of compensation applicable to senior executives
generally, nothing herein shall preclude the Board of Director's ability to
reduce your Base Salary consistent with this reduction. You shall also
participate in and be the beneficiary of any cash bonus payments, stock option
and other equity programs, incentive programs, pension plans, profit sharing
plans and other benefit programs and fringe benefit programs implemented by the
Company and otherwise available to executive officers, nonindependent directors,
and employees of the Company, at a level commensurate with your position, in
accordance with the terms and conditions of such programs.     (b) You have
separately entered into one or more stock purchase agreements and stock option
award agreements with the Company. With the sole exception of the provisions in
this Agreement regarding vesting and exercisability of stock options, nothing in
this Agreement will affect any term or provision of any stock purchase or stock
option award agreement you have entered into or will enter into with the Company
under any stock purchase or incentive plan of the Company and the stock options
to purchase common shares previously granted to you shall remain outstanding,
and in effect, in accordance with their respective terms.     (c) The Company
will during the Employment Term maintain insurance on your life in the amount of
$1,000,000 payable to such beneficiary as you designate. You may change the
designated beneficiary of this policy at any time. The Company will not borrow
against or otherwise encumber the policy or proceeds thereof. The Company will
also during the Employment Term maintain for your benefit a long term disability
policy that will pay you at least 65 percent of your Base Salary during such
period as you are unable, for physical or mental reasons, to perform the
responsibilities of your current position, with such benefits commencing no
later than six (6) months after incurrence of the disability.

2

--------------------------------------------------------------------------------


        (d)       During the Employment Term, subject to paragraph 14(o)(i), the
Company will pay for or will reimburse the reasonable costs of your medical
malpractice insurance and all customary, ordinary, and necessary business
expenses incurred by you in the performance of your duties (including expenses
related to equipment you customarily and normally use in connection with the
performance of your duties to the Company), provided that you present such
vouchers, receipts, or other documentation as are required by the regular
procedures of the Company for the reimbursement of such expenses. In addition,
during the Employment Term, the Company will pay you a monthly automobile cash
allowance of $1,500 plus all expenses of maintaining and operating your
automobile in accordance with current policy.   (e) You shall be entitled to at
least four (4) weeks of vacation per year, which vacation may be taken at such
times as you elect with due regard to the needs of the Company.   (f) Subject to
paragraph 14(o)(i), the Company will pay, or will reimburse the reasonable costs
of any legal, accounting or other professional services you incur in connection
with your tax preparation and financial planning to an annual maximum of (i) the
amount for financial planning and similar benefits generally made available to
other senior executives of the Company for such year, plus (ii) $12,500 per year
(together, the “Maximum Annual Professional Services Reimbursement Amount”),
including, without limitation, a tax gross-up reimbursement, so long as the
total direct reimbursement and tax gross-up reimbursement is no more than the
Maximum Annual Professional Services Reimbursement Amount per year. For calendar
years commencing after December 31, 2004, any accrued unused amount that would
have been reimbursed under this paragraph 3(f) during such year will be
forfeited to the extent reimbursable expenses are not incurred during the
applicable year. For calendar years prior to 2004, any unused amounts under the
annual reimbursable cap (the "Grandfathered Reimbursements") under this
Agreement and the February 12, 1998 agreement between you and the Company shall
continue to be available to you for reimbursement of legal, accounting or other
professional service expenses (and tax gross ups) you incur in connection with
your tax preparation and financial planning under the terms of this Section
3(f). For the avoidance of doubt, all reimbursements shall first be deemed to
come from the annual allowance that, if unused, is subject to forfeiture.   (g)
During the Employment Term (and, subject to the terms of this paragraph,
thereafter), the Company will continue to designate you as its nominee at the
club at which you are currently designated as the nominee of the Company (the
"Club") and, subject to paragraph 14(o)(i), pay any dues or other expenses
incurred with regard to your use of the Club. After your termination of
employment with the Company, you shall, at your election made to the Company
within 45 days thereafter: (i) elect not to be designated by the Company as the
nominee for the Company's Club membership; (ii) if permitted by the Club, have
the Company transfer the Company's Club membership to you, with the Company
having its bond either returned or assumed by you (in which case you would pay
the Club any dues or other Club expenses incurred thereafter and, if you assumed
the bond, would pay the Company the amount of the bond); or (iii) have the
Company continue your designation as nominee for the Company's Club membership
(in which case you would pay the dues and other Club expenses incurred
thereafter and deposit the amount of the Club bond with the Company, with such
amount (as adjusted in the same manner as the bond) returned to you by the
Company at the earlier of such time as it receives a refund of the bond or you
elect to cease being designated as the Company's nominee at the Club).
Notwithstanding anything else herein, this obligation shall survive any
termination of your employment with the Company.

3

--------------------------------------------------------------------------------


  (h) Following any termination of your employment with the Company, if and to
the extent the Company maintains any health benefit plans (and without any
obligation to do so), you and your (and, after your death, your wife's)
dependents shall be entitled to continue to participate therein by paying an
amount equal to the COBRA cost thereof for the remainder of your life and that
of your spouse at the time of such termination of employment. Notwithstanding
anything else herein, this provision shall survive any termination of your
employment with the Company.   4.       Termination. Except as otherwise
provided in paragraph 2, the Employment Term shall end upon the earliest of the
following to occur:     (a)       Your death.     (b) Upon a vote of the Board
of Directors and notice to you of termination as a result of your Permanent
Disability. Permanent Disability means your inability, by reason of any physical
or mental impairment, to substantially perform the significant aspects of your
regular duties as contemplated by this Agreement and which inability is
reasonably contemplated to continue for at least one (1) year from its
incurrence and at least ninety (90) days from the date of such vote. Any
question as to the existence, extent, or potentiality of your Permanent
Disability shall be determined by a qualified independent physician selected by
you (or, if you are unable to make such selection, by an adult member of your
immediate family), and reasonably acceptable to the Company. Such physician's
written determination of your Permanent Disability shall, upon delivery to the
Company, be final and conclusive for purposes of this Agreement; provided,
however, that no such determination shall be final and conclusive with respect
to any disability coverage under paragraph 3(c).     (c) Your Involuntary
Termination, as set forth in paragraph 6 below.     (d) Your Removal for Cause,
as set forth in paragraph 7(a) below.     (e) Your voluntary termination (other
than termination on account of death, Permanent Disability or termination by you
for Good Reason) upon ninety (90) days prior written notice; provided, however,
that the Company may waive such notice requirement in a written waiver delivered
to you.

4

--------------------------------------------------------------------------------


5.       Death and Disability.     (a)       If the Employment Term terminates
by reason of your death or your Permanent Disability as provided in paragraph 4,
then, except as provided in this paragraph 5(a), no further compensation will
become payable to you under this Agreement, other than any earned but unpaid
Base Salary, earned but unpaid bonuses, the pro rata portion of incentive
compensation earned for services rendered through the date of your death or
Permanent Disability, any deferred compensation and all other payments, benefits
or fringe benefits to which you may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant (other than any severance plan) or this Agreement
(collectively, "Entitlements"). Entitlements shall be calculated and paid as set
forth in paragraph 5(c) below. You shall also be entitled to the Stock Option
Treatment (as set forth in paragraph 8(f) below). In the event of your
termination on account of your Permanent Disability, the Company shall pay you
100% of your Base Salary which you would have received during the eighteen (18)
month period following your date of termination, such payment to be made in lump
sum on the sixtieth (60th) day following termination, reduced by the projected
amount of disability payments you are expected to receive during such period,
calculated at the time of your termination, and assuming your continuous
disability for the full (18) month period, and the Company shall also (i)
continue to provide for insurance and other payments that are to be made under
disability policies or plans paid for or maintained by the Company, (ii)
continue to provide life insurance at a level of coverage comparable to the
coverage in effect for you at the time of your termination on account of
Permanent Disability, and (iii) pay you a monthly amount equal to COBRA premiums
for medical and dental coverage as set forth in subparagraph (b) below, in each
case upon the same terms and conditions (except for the requirement of your
continued employment) for a period of eighteen (18) months following your date
of termination.     (b) With respect to monthly amount for medical and dental
coverage provided under paragraph 5(a), you shall be required to pay the
applicable COBRA premium for you and your dependents, or to obtain coverage for
you and your dependents under substitute arrangements, and you shall be paid a
monthly amount by the Company equal to such amount, and to the extent you incur
tax that you would not have incurred as an active employee as a result of the
aforementioned coverage, you shall receive from the Company an additional
gross-up payment in the amount necessary, subject to paragraph 14(o)(i), so that
you will have no additional cost for receiving such items or any additional
payment.     (c) Earned but unpaid bonus shall mean any declared but unpaid
bonus for any prior bonus period and, if the bonus for the current bonus period
is other than totally discretionary, a pro rata portion of the calculated bonus
for the bonus period based on days in the bonus period prior to termination of
your services compared to total days in the bonus period. Any incentive
compensation shall be deemed earned and shall be paid based on actual results
during the measuring period and a pro rata measurement of the days in the
incentive period prior to termination of your services compared to total days in
the incentive period. Such pro rata bonus and incentive compensation shall be
paid to you at the same time and form that bonuses and incentive compensation
are paid to other active participants. Any deferred compensation shall be paid
in accordance with the terms of the applicable plan. Base Salary shall be paid
in accordance with normal payroll practice.

5

--------------------------------------------------------------------------------


6.       Involuntary Termination.     (a)       Involuntary Termination shall
mean either your termination by the Company in accordance with paragraph 6(b)
hereof, or your resignation in accordance with paragraph 6(c) hereof.     (b)
Termination By The Company Without Cause: Your termination by the Company shall
be considered to be "without cause" if (i) you are terminated or dismissed, for
reasons other than your death, Permanent Disability or "Removal for Cause," as
President or Chief Executive Officer, unless you have previously consented in
writing to such removal or dismissal (which consent may be given or withheld in
your sole discretion); provided, however, that your termination or dismissal as
President shall not be a Termination by the Company without Cause if the person
appointed President reports to you, or (ii) prior to your sixty-fifth (65th)
birthday, the Company gives notice of nonextension of the Employment Term
pursuant to paragraph 2 hereof.     (c) Termination By You For Good Reason: Your
resignation shall be considered to be for Good Reason if you resign as President
and Chief Executive Officer (whether or not you resign as a Director and, if
Chairman of the Board, as Chairman of the Board) upon ninety (90) days' prior
written notice within ninety (90) days after the occurrence of one of the
following events: (i) your removal, dismissal or failure to be re-elected as
President or Chief Executive Officer (other than on account of your termination
for some other reason) or a de jure or de facto material reduction in your
duties, title, responsibilities, authority, status, or reporting
responsibilities (other than in connection with the appointment of a Chief
Operating Officer or President who reports to you), unless you have previously
consented in writing to such removal, dismissal or reduction (which consent may
be given or withheld in your sole discretion); (ii) the failure to elect you, or
your removal, dismissal or failure to be re-elected, as Chairman of the Board if
the current Chairman of the Board ceases to serve as such; (iii) the failure of
the Company to pay to you any amount due under this Agreement within ten (10)
days after the later of its due date or your written demand for payment of such
amount; (iv) any material breach by the Company of any provision of this
Agreement which is not cured within thirty (30) days after your giving of
written notice of such breach to the Company; (v) one year after a Change of
Control, as defined in Exhibit A hereto, to the extent you are employed
hereunder at that time; (vi) the relocation of the Company's principal executive
office more than fifty (50) miles from the current location; or (vii) the
failure of the Company to obtain and deliver to you a reasonably satisfactory
written agreement from any successor to the Company as provided in paragraph
14(l).

6

--------------------------------------------------------------------------------


  (d) Upon an Involuntary Termination, you will become entitled to the benefits
specified in paragraph 8 of this Agreement. In addition, you will be entitled to
your Entitlements as calculated and paid in accordance with paragraph 5(c)
above.   7.       Removal for Cause.     (a)       Removal for Cause shall mean
the termination of your duties as President, Chief Executive Officer and, if you
are then serving in such capacity, Chairman of the Board, effected by the Board
of Directors of the Company (after a Board of Directors meeting for which you
had at least ten (10) days prior written notice and at which you had the
opportunity to have counsel present to represent you in connection with issues
concerning your removal for cause) by reason of any one or more of the
following, which individually or in the aggregate has a material adverse effect
on the aggregate business or affairs of the Company and any Related Entity:    
  (i)       your gross neglect of your duties, your willful and continuing
refusal to perform your duties (other than, in any such case, because of a
reasonably documented mental or physical illness), your refusal to obey any
lawful order of the Board of Directors, or any material breach by you of any
provision of paragraphs 11 or 12 of this Agreement, which, in any of the
foregoing events, continues for more than thirty (30) days following your
receipt of written notice from the Board of Directors that describes such breach
or other event       (ii) your willful misconduct with respect to the business
or affairs of the Company or of any Related Entity       (iii) your conviction
of, or your plea of nolo contendere to, a misdemeanor involving embezzlement or
fraud or other offense involving money or other property of the Company (other
than a good faith dispute over expense account items), any criminal violation of
the Securities Act of 1933 or the Securities Exchange Act of 1934, or any
felony, provided your rights of appeal with respect to such matter have either
lapsed or been exercised     (b) Upon your Removal for Cause, you will be
entitled to your Entitlements as calculated and paid in accordance with
paragraph 5(c) above. In such case, no amounts will be payable to you under
paragraph 8 of this Agreement for any reason whatsoever.     (c) In the event of
your voluntary termination in accordance with paragraph 4(e), you shall receive
the same amounts as if you were Removed for Cause plus the Stock Option
Treatment (as set forth in paragraph 8(f)).

7

--------------------------------------------------------------------------------


8. Severance Benefits.   (a) Subject to paragraphs 8(b) and 8(e), upon an
Involuntary Termination, you will become entitled to the following severance
benefits:        (i)       The Company will pay you an amount equal to one and
one-quarter (1-1/4) times the sum of (x) your Base Salary in effect (or, if
improperly reduced, required to be in effect) at the time of your Involuntary
Termination and (y) the average of the annual bonuses paid or payable to you
during the three (3) completed fiscal years prior to your Involuntary
Termination; and such payment shall made to you in lump sum on the date
specified in paragraph 8(g) below.       (ii) With respect to medical and dental
coverage, you shall be required to pay the applicable COBRA premium for you and
your dependents, or to obtain covering for you and your dependents under
substitute arrangements, for eighteen (18) months, and you shall be reimbursed
monthly by the Company for such amount, and to the extent you incur tax that you
would not have incurred as an active employee as a result of the aforementioned
coverage, you shall receive from the Company, subject to paragraph 14(o)(i), an
additional gross-up payment in the amount necessary so that you will have no
additional cost for receiving such items or any additional payment. The Company
shall continue to provide you and your eligible dependents, upon the same terms
and conditions (except for the requirement of your continued employment), with
life insurance at a level of coverage comparable to the coverage in effect for
you at the time of your Involuntary Termination for the eighteen (18) month
period following your Involuntary Termination.         (b)       Notwithstanding
paragraph 8(a), upon your Involuntary Termination within three (3) years after a
Change of Control, as defined in Exhibit A hereto, or within three (3) months
prior thereto in anticipation of a Change of Control, you will become entitled
to the following severance benefits in lieu of the amounts under paragraph 8(a)
above:   (i) The Company will make a lump sum payment to you at on the date
specified in paragraph 8(g) below of an amount equal to three (3) times the sum
of (x) your Base Salary in effect (or, if improperly reduced, required to be in
effect) at the time of your Involuntary Termination and (y) the average of the
annual bonuses paid or payable to you during the three (3) completed fiscal
years prior to your Involuntary Termination or, if higher, the three (3)
completed fiscal years prior to the Change of Control.   (ii) Any bonus,
vacation pay or other compensation accrued or earned under law or in accordance
with the Company's policies applicable to you but not yet paid and any incurred
but unreimbursed business expenses for the period prior to termination shall be
payable, subject to paragraph 14(o)(i), in accordance with the Company's
policies and the terms of the applicable plan

8

--------------------------------------------------------------------------------


(iii) With respect to medical and dental coverage, you shall be required to pay
the applicable COBRA premium for you and your dependents, or to obtain covering
for you and your dependents under substitute arrangements, for the thirty-six
(36) month period following your Involuntary Termination, and you shall be
reimbursed monthly by the Company for such amount, and to the extent you incur
tax that you would not have incurred as an active employee as a result of the
aforementioned coverage, you shall receive from the Company, subject to
paragraph 14(o)(i), an additional gross-up payment in the amount necessary so
that you will have no additional cost for receiving such items or any additional
payment. The Company shall continue to provide you and your eligible dependents,
upon the same terms and conditions (except for the requirement of your continued
employment), with life insurance at a level of coverage comparable to the
coverage in effect for you at the time of your Involuntary Termination for the
thirty-six (36) month period following your Involuntary Termination.           
        (iv)       All stock options, whether heretofore or hereafter, granted
to you shall become fully vested and immediately exercisable and, if the basis
were an action in anticipation of the Change of Control, the option shall remain
exercisable (unless the original terms would otherwise end) at least through the
Change of Control   (c) Each of your outstanding loans from the Company will
become due and payable in accordance with their existing terms and provisions,
and none of these loans will be forgiven or otherwise canceled in whole or in
part.   (d) The Company agrees that if your employment with the Company is
terminated during the Employment Term for any reason whatsoever, you are not
required to seek other employment or to attempt in any way to reduce any amounts
payable to you by the Company pursuant to this Agreement. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by you or benefit provided to you as the result of
employment by another employer or otherwise. In addition, the amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
other right which the Company may have against you or others, except upon
obtaining by the Company of a final nonappealable judgment against you.   (e) In
the event that you have received or commenced receipt of any payments or other
rights under paragraphs 5(a) or 8(a), you shall not be entitled to any
additional payments or rights under paragraphs 5(a), 8(a), or 8(b) with respect
to any subsequent occurrence which might otherwise give rise to such payments or
rights under such paragraphs, except as specifically provided with regard to
paragraph 8(b).   (f) Notwithstanding anything to the contrary in this Agreement
or any other agreement between you and the Company, the Company agrees that if
your employment with the Company terminates during the Employment Term for any
reason (other than a Removal for Cause), including a termination of employment
pursuant to paragraphs 4(a), 4(b), 4(c) and 4(e), (i) all of your stock options
and other equity awards shall continue to vest in accordance with the terms of
the applicable grant agreement notwithstanding the employment termination, (ii)
you (or your executors or administrators of your estate, in the case of your
death) shall be entitled to exercise any of your stock options at any time
during the original term of such options, and (iii) all agreements relating to
your stock options or other equity shall be deemed amended to the extent
inconsistent with the foregoing (such continued vesting and exercisability, the
"Stock Option Treatment").

9

--------------------------------------------------------------------------------


  (g)       Any amounts payable and benefits or additional rights provided
pursuant to paragraphs 8(a) or 8(b) beyond Entitlements ("Release Conditioned
Amounts") shall be payable only if you deliver to the Company a release of all
claims that you have or may have (and you do not revoke the release within the
revocation period) within sixty (60) days after your termination in a form
substantially in the form of Exhibit B hereto. Release Conditioned Amounts shall
be paid to you in a lump sum, or shall commence if in installments, on the
sixtieth (60th) day following your date of termination, with any missed
installment payments paid in a lump sum on such date.   9.      Excise Tax. In
the event that you become entitled to payments and/or benefits which would
constitute "parachute payments" within the meaning of Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended, (the "Code"), the provisions of
Exhibit C shall apply.   10. Proprietary Information and Inventions. You
understand and acknowledge that:     (a) The Company is and will be engaged in a
continuous program of research, design, development, production, and marketing
with respect to its business.     (b) Your employment by the Company creates a
relationship of confidence and trust between the Company and you with respect to
certain information relating to the business and affairs of the Company or
applicable to the business of any client, customer, consultant, partner,
external collaborator, or service provider of the Company, which may be made
known to you by the Company or by any client, customer, consultant, partner,
external collaborator, or service provider of the Company, or learned by you
during the period of your affiliation with the Company.     (c) The Company will
possess information created, discovered, or developed by, or otherwise become
known to, the Company (including, without limitation, information created,
discovered, developed, or made known to you during the Employment Term) or in
which property rights have been or may be assigned or otherwise conveyed to the
Company (whether or not the information has commercial value in the business in
which the Company is or proposes to be engaged) and is treated by the Company as
confidential. All this information is "Proprietary Information," which includes,
but is not limited to, systems, processes, formulae, data, functional
specifications, computer software, programs and displays, know-how,
improvements, discoveries, inventions, developments, designs, techniques,
marketing plans, strategies, forecasts, new and proposed products, unpublished
financial statements, budgets, projections, licenses, prices, costs, and
customer, external collaborator, partner, client, and supplier lists, and any
and all intellectual properties. The foregoing, however, shall not cover
information generally known in the industry or which hereafter become generally
known in the industry.

10

--------------------------------------------------------------------------------


11.      Ownership of Proprietary Information and Inventions.     (a)       All
Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns will be the sole owners of all
inventions, patents, copyrights, trademarks, and other rights in connection
therewith. You hereby assign to the Company any right you may have or acquire in
such Proprietary Information. At all times, you will keep in strictest
confidence and trust all Proprietary Information and you will not use or
disclose any Proprietary Information without the written consent of the Company.
    (b) If your employment with the Company is terminated for any reason, you
will deliver to the Company all documents, notes, drawings, specifications,
computer software, data, inventions, organisms, and other materials of any
nature pertaining to any Proprietary Information, and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression. This shall not limit you from retaining your
personal phone directories and rolodexes.     (c) You will promptly disclose to
the Company (or any persons designated by it) all discoveries, developments,
designs, improvements, inventions, formulae, processes, techniques, computer
software, strategies, know-how, and data, whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by you, either alone or jointly with others, during your
employment by the Company, which result from carrying out your responsibilities
to the Company, or result from the use of premises or property owned, leased, or
contracted for by the Company (all such discoveries, developments, designs,
improvements, inventions, formulae, processes, techniques, computer software,
know-how, and data are referred to in this Agreement as Inventions). You will
also promptly disclose to the Company, and the Company agrees to receive all
such disclosures in confidence, all other discoveries, developments, designs,
improvements, inventions, formulae, processes, techniques, computer software,
strategies, know-how, and data, whether or not patentable or registrable under
copyright or similar statutes, made or conceived or reduced to practice or
learned by you, either alone or jointly with others, during your employment by
the Company for the purpose of determining whether they are Inventions, as that
term is used in this Agreement. At all times during your employment by the
Company you will use your reasonable business efforts to avoid conflicts of
interest involving potential rights and claims of the Company and of third
parties to Inventions, including those that might arise by virtue of your
affiliation with a university or other medical institution concurrently with
your employment by the Company and will take all action reasonably necessary and
or desirable to minimize the probability of any such conflicts of interest and
to maximize the likelihood that any Inventions made, conceived or developed or
reduced to practice by you (alone or jointly with others) during your employment
by the Company and which reasonably relate to the business of the Company will
be and become the sole, unencumbered property of the Company, and no other third
party (including, without limitation, any such university or other institution
with whom you may also be affiliated) will have any rights thereto and that any
such conflicts of interest be resolved in favor of the Company.

11

--------------------------------------------------------------------------------


  (d)       All Inventions shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents,
copyrights, trademarks, and other rights in connection therewith. You hereby
assign to the Company any rights you may have or acquire in such Inventions. You
will assist the Company in every proper way as to all such Inventions (but at
the Company's expense) to obtain and from time to time enforce patents,
copyrights, trademarks, and other rights and protections on and enforcing such
Inventions, as the Company may desire, together with any assignments thereof to
the Company or persons designated by it. Your obligation to assist the Company
in obtaining and enforcing patents, copyrights, trademarks, and other rights and
protections relating to such Inventions in any and all countries shall continue
beyond the Employment Term. If the Company is unable, after reasonable effort,
to secure your signature on any document or documents needed to apply for or
prosecute any patent, copyright, or other right or protection relating to an
Invention, for any other reason whatsoever, you hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as your agent
and attorney-in-fact, to act for and on your behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, or similar
protections thereon with the same legal force and effect as if executed by you
and you hereby ratify, affirm, and approve all such lawfully permitted acts
accordingly.   12.      Restricted Covenant.     (a) You are aware that the
services you perform for the Company are of a special, unique character. You
also acknowledge your possession and future possession of Proprietary
Information and the highly competitive nature of the business of the Company.
Accordingly, you agree that, for the consideration set forth in this Agreement,
you will not, without the written permission of the Company pursuant to Board of
Directors authorization, during your employment under this Agreement and, if
your employment ends as a result of your voluntary termination of employment
pursuant to paragraph 4(e), for a period of one (1) year thereafter (six (6)
months, in the event of any such termination after the occurrence of a Change of
Control): (i) directly or indirectly engage or become interested or involved in
any Competitive Business (as defined in subparagraph (b) below), whether such
engagement, interest, or involvement shall be as an employer, officer, director,
owner shareholder, employee, partner, consultant, or in any other capacity or
relationship; provided, however, that this shall not preclude a passive
investment of less than one (1%) of the stock of any publicly traded company; or
(ii) materially assist others in engaging in any Competitive Business in the
manner described in the foregoing clause (i); provided, further, that this shall
not preclude you from providing investment banking services to or on behalf of
an entity after your termination of employment that might otherwise be a
Competitive Business so long as such services are to arrange a purchase, sale or
other business combination for or with such entity or to arrange financing for
such entity (including, without limitation, obtaining a bank loan for such
entity or participating in the sale of the debt or equity securities of such
entity).

12

--------------------------------------------------------------------------------


You understand that this provision is not meant to prevent you from earning a
living or fostering your career. It does intend, however, to prevent Competitive
Businesses from gaining any unfair advantage from your knowledge of Proprietary
Information. You understand that by making any other employer aware of this
provision, that employer can take such action as to avoid your breach of this
provision and to indemnify you in the event of a breach.   (b)       The term
"Competitive Business" means:       (i)       For the period commencing on the
date of this Agreement and ending on the date of your termination of employment
any business or activity that is substantially the same as any business or
activity of the Company as conducted by the Company or any Related Entity during
such period; and       (ii) For the period thereafter, any business or activity
described in subparagraph (i) above to the extent that on the date of your
termination of employment such business or activity represents at least 10% of
the research and development budget of the Company for the fiscal year in which
your termination occurs; provided, however, that any business or activity of the
Company shall be deemed to have been conducted by the Company at the time of
your termination of employment if the Company has undertaken steps to commence
such business or activity prior to your termination of employment.
Notwithstanding the foregoing, the provisions of this paragraph shall not
operate to preclude your employment with (or providing consulting services to)
any company that has a market capitalization at the time of your termination of
employment of at least $500 million.   13.      Litigation Support. Subject to
your other commitments, following the Employment Term, you shall make yourself
reasonably available to cooperate (but only truthfully) with the Company and
provide information as to matters with which you were personally involved, or
have information on, while you were an officer of the Company and which are or
become the subject of litigation or other dispute.

13

--------------------------------------------------------------------------------


14. General Provisions.        (a)       Death. Should you die before receipt of
any or all severance payments to which you became entitled under paragraph 8,
then the balance of the payments to which you are entitled shall continue to be
paid in accordance with the terms hereof to the executors or administrators of
your estate.   (b) General Creditor Status. The amounts to which you may become
entitled hereunder shall be paid, when due, from the general assets of the
Company, and no trust fund, escrow arrangements, or other segregated account
shall be established as a funding vehicle for such payment. Accordingly, your
right (or the right of the executors or administrators of your estate) to
receive such benefits shall at all times be that of a general creditor of the
Company and shall have no priority over the claims of other general creditors.  
(c) Indemnification. During the Employment Term and thereafter, the Company
shall indemnify you and hold you harmless to the fullest extent permitted by law
against any judgments, fines, amounts paid in settlement and reasonable expenses
(including reasonable attorneys' fees), and advance amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted by law, in
connection with any claim, action or proceeding (whether civil or criminal)
against you as a result of you serving as an officer or Director of the Company
or in any capacity at the request of the Company in or with regard to any other
entity, employee benefit plan or enterprise. This indemnification is in addition
to and not in lieu of any other indemnification rights you may otherwise have.  
(d) Remedies. Your obligations under paragraphs 11 or 12 of this Agreement will
survive termination of your employment by the Company. You acknowledge that a
remedy at law for any breach or threatened breach of such provisions would be
inadequate and therefore agree that the Company may be entitled to injunctive
relief and any other available rights and remedies in case of any such breach or
threatened breach; provided, however, that nothing contained in this
subparagraph (d) will be construed as prohibiting the Company from pursuing any
other remedies available for any such breach or threatened breach.   (e)
Interpretation. This Agreement shall be interpreted under the laws of the State
of New York without regard to conflict of law provisions thereof.   (f) Notices.
Any notice which a party is required or may desire to give under this Agreement
will be given by personal delivery, air courier, or registered or certified
mail, return receipt requested, addressed to you at the address of record with
the Company and addressed to the Secretary of the Company at its principal
office, or at such other place as either party may from time to time designate
in writing given as aforesaid. The date of delivery of any notice or
communication will be deemed to be (i) the date of delivery thereof, in the case
of personal delivery; (ii) the day after the date when dispatched, in the case
of air courier; and (iii) the date of receipt, in the case of mailing.

14

--------------------------------------------------------------------------------


          (g)       Waivers. If either party shall waive any breach of any
provision of this Agreement, he or it will not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.   (h) Headings. The paragraph headings of this Agreement are for
convenience only and will not be deemed to affect the meaning of the Agreement.
  (i) Superseding. This Agreement supersedes all prior agreements between you
and the Company relating to the subject of your personal services and severance
benefits, including the letter agreement dated September 14, 1993, which is
hereby terminated. The provisions of this Agreement may only be amended by
written instrument signed by you and a member of the Board of Directors.   (j)
No Guarantee of Employment or Service. Nothing in this Agreement is intended to
provide you with any right to continue in the service of the Company for any
period of specific duration, nor, except as specifically provided herein, to
provide the Company with any right to require you to continue in the service of
the Company.   (k) Amendment or Termination. This Agreement may not be amended
or terminated orally, but only by a writing executed by the party to be charged.
  (l) Assignment. None of the benefits to which you may become entitled
hereunder may be assigned, transferred, pledged, or otherwise encumbered by you,
and to the maximum extent permissible under law, such benefits will not be
subject to the claims of your creditors or to levy, attachment, execution, or
other legal process. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and permitted assigns and your executors
and heirs, provided that the Company may not assign the Agreement except in
connection with a sale of all or substantially all of its assets and then only
if said acquiror assumes in a writing delivered to you the obligations of the
Company hereunder.   (m) Costs of Collection. In the event either party collects
any part or all of the payments provided for hereunder or otherwise successfully
enforces the terms of this Agreement by or through a lawyer or lawyers, the
losing party shall pay all costs of such collection or enforcement, including
reasonable legal fees and other fees and expenses which the successful party may
incur plus interest ("Costs"); provided, however, that the Company shall not be
entitled to recover any Costs from you unless an arbitrator determines that your
action to recover any payment or to enforce the terms of this Agreement was not
grounded on a reasonable good faith interpretation of the Agreement or that the
action was undertaken for the primary purpose of harassing the Company. Interest
shall be calculated at the prime rate as announced from time to time by
Citibank, N.A. on all or any part of any amount to be paid to you hereunder that
is not paid when due. The prime rate for each calendar quarter shall be the
prime rate in effect on the first day of the calendar quarter. Any amounts due
and payable to you on a favorable award of the arbitrator, pursuant to this
paragraph 14(m) and paragraph 14(n), shall be paid within sixty (60) days
following the date the arbitrator's decision becomes final.

15

--------------------------------------------------------------------------------


          (n)       Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three (3) arbitrators in New York, New York, in
accordance with the rules of the American Arbitration Association then in
effect, and judgment may be entered on the arbitrators' award in any court
having jurisdiction. The Company shall pay all costs of the American Arbitrator
Association and the arbitrator. The decision upon arbitration shall be final and
binding upon both you and the Company. Notwithstanding the foregoing, you shall
be entitled to seek specific performance from a court of your right to be paid
until the date of termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement and the Company shall have
the right to obtain injunctive relief from a court pursuant to subparagraph (d)
above.     (o) Section 409A. It is the intention of the parties hereto that the
provisions of this Agreement comply with or be exempt from Section 409A of the
Code and the regulations and guidance promulgated thereunder ("Section 409A")
and that the Agreement shall be construed in accordance with such intention.
Without limiting the generality of the foregoing, the Company and you agree as
follows:     (i)       Reimbursements payable to you as a result of the
operation of paragraph 3(c), paragraph 3(d), paragraph 3(f) (other than the
"Grandfathered Reimbursements"), paragraph 3(g), paragraph 3(h), paragraph 5,
paragraph 8 (including paragraphs 8(b)(iii) and 8(f)), paragraph 14(c) or
paragraph 14(m) hereof, or any other provision in this Agreement regarding
reimbursement, shall be paid to you within sixty (60) days following the date
upon which you become entitled to the reimbursement (or such earlier date
specified in this Agreement), but in no event later than the end of the calendar
year following the year in which the expenses to be reimbursed are incurred (or,
in the case of payments under paragraph 14(m), the year following the year in
which you become entitled to reimbursement). Tax gross-up payments (and related
reimbursements) payable to you as a result of the operation of paragraph 3(f),
paragraph 5(b), paragraph 8(f), paragraph 9 or Exhibit C hereof, or any other
provision in this Agreement regarding tax gross-up payments, shall be paid to
you within sixty (60) days following the date upon which the tax resulting in
the gross-up is paid, but in no event later than the end of the calendar year
following the year in which the tax resulting in the gross-up is paid. With
regard to such reimbursements and payments under this paragraph or elsewhere in
the Agreement, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

16

--------------------------------------------------------------------------------


                   (ii)      Notwithstanding anything to the contrary herein, if
you are a "specified employee" (within the meaning of Section 409A(a)(2)(B)(i)
of the Code) with respect to the Company, (1) any amounts (or benefits)
otherwise payable to or in respect of you under this Agreement pursuant to your
termination of employment with the Company, which are deferred compensation
under Section 409A, shall be delayed for a period of six months following such
termination (or until death if earlier), so that taxes are not imposed on you
pursuant to the operation of Section 409A, and shall be paid on first business
day following the expiration such six month period and (2) any payments and
benefits not required to be so delayed shall be paid or provided in accordance
with this Agreement.   (iii) For purposes of amounts under this Agreement which
are subject to Section 409A, your employment with the Company will not be
treated as terminated unless and until such termination of employment
constitutes a "separation from service" for purposes of Section 409A.   (iv) For
purposes of Section 409A, to the extent that any payment payable under the
Agreement is to be paid in installments, each such payment shall be treated as a
separate identified payment for purposes of Section 409A. To the extent that the
Agreement provides for a payment to be made on or before a specified date, the
decision with respect to when to make such payment within the specified period
shall be made in the sole discretion of the Company.   (v) The Company shall
gross you up for any taxes, interest or penalties incurred by you under Section
409A as a result of any payments or benefits hereunder or otherwise due from the
Company in such a manner that you will have no after tax cost as a result
thereof, as soon as practicable but in no event later than the last day of the
calendar year following the calendar year in which such tax, interest or penalty
is paid. You agree to reasonably cooperate with the Company in order to avoid
the imposition of such taxes, it being understood that such cooperation shall
not require you to forgo receipt or receive a reduced amount of payments or
benefits due hereunder.

17

--------------------------------------------------------------------------------


Please indicate your acceptance by signing the enclosed copy of this letter and
returning it to the Company.

  Very truly yours,

REGENERON PHARMACEUTICALS, INC.

/s/ Arthur F. Ryan   Chairman of the Compensation  Committee of the Board of
Directors 

 

AGREED TO AND ACCEPTED BY:
LEONARD S. SCHLEIFER, M.D., Ph.D.

/s/ Leonard Schleifer              


18

--------------------------------------------------------------------------------


EXHIBIT A

CHANGE OF CONTROL

For purposes of this Agreement, "Change of Control" shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

      (i)       any "Person" (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include (1)
the Company, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the "Beneficial Owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company) representing 20% or more of the Company's
then outstanding securities, excluding any Person who is an officer or director
of the Company or who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or   (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or   (iii) there is consummated a merger or
consolidation of the Company with any other corporation other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 20% or more of the
combined voting power of the Company's then outstanding securities; or   (iv)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

1

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF RELEASE

To:      Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591-6707
Attention: [General Counsel]

      1. Termination. (a) I hereby acknowledge that my employment with Regeneron
Pharmaceuticals, Inc. (the "Company") [will terminate] [has terminated] on, (the
"Termination Date") pursuant to provisions of paragraphs 8 of my employment
agreement dated as of December 20, 2002 with the Company (the "Employment
Agreement"), that the Company will not have an obligation to rehire me or to
consider me for reemployment after the Termination Date and that my employment
with the Company is permanently and irrevocably severed.

     (b) I hereby confirm my resignation from my position as President and Chief
Executive Officer of the Company and that I will not be eligible for any
benefits or compensation after the Termination Date, other than as specifically
provided hereunder and in paragraphs 3 and 8 of the Employment Agreement [or in
any capacity as a director of the Company]. In addition, effective as of the
Termination Date, I hereby resign from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of, the
Company or any of its affiliates or any benefit plans of the Company or any of
its affiliates [other than as a director]. These resignations will become
irrevocable on the Effective Date of this Agreement, as defined in Section 6
below.

     2. Consideration. I acknowledge that this General Release is being executed
in accordance with paragraph 8(g) of the Employment Agreement.

     3. General Release. (a) For and in consideration of the payments to be made
and the promises set forth under the Employment Agreement, I, for myself and for
my heirs, dependents, executors, administrators, trustees, legal representatives
and assigns (collectively referred to as "Releasors"), hereby forever release,
waive and discharge the Company, its affiliates, employee benefit and/or pension
plans or funds, insurers, successors and assigns, and all of its or their past,
present and/or future directors, officers, trustees, agents, members, partners,
counsel, employees, fiduciaries, administrators, representatives, successors and
assigns, whether acting on behalf of the Company or its affiliates or in their
individual capacities (collectively referred to as "Releasees"), from any and
all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which Releasors ever had, now have, or
hereafter may claim to have against Releasees by reason of any actual or alleged
act, omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter up to and including the date of my execution of this General
Release, in connection with, or in any way related to or arising out of, my
employment, service as a director, service as a trustee, service as a fiduciary
or termination of any of the foregoing with the Company.

1

--------------------------------------------------------------------------------


     (b) Without limiting the generality of the foregoing, this General Release
is intended and shall release the Releasees from any and all claims, whether
known or unknown, which Releasors ever had, now have, or may hereafter claim to
have against the Releasees including, but not limited to, (i) any claim of
discrimination or retaliation under the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act ("ADA"), the Employee Retirement Income Security Act of 1974 or
the Family and Medical Leave Act; (ii) any claim under the New York State Human
Rights Law and the New York City Administrative Code; (iii) any other claim
(whether based on federal, state or local law, statutory or decisional) relating
to or arising out of my employment, the terms and conditions of such employment,
the termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited, breach of contract (express or implied), wrongful discharge,
tortious interference, detrimental reliance, defamation, emotional distress or
compensatory or punitive damages; and (iv) any claim for attorney's fees, costs,
disbursements and the like.

     (c) I further acknowledge and agree that by virtue of the foregoing, I have
waived all relief available to me (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in Sections 3(a) and (b) above. Therefore I agree that I
will not seek or accept any award or settlement from any source or proceeding
(including, but not limited to, any proceeding brought by any other person or by
any government agency) with respect to any claim or right waived in this General
Release. I further agree, to the maximum extent permitted by law, that I will
not sue or commence any proceeding (judicial or administrative), or participate
in any action, suit or proceeding (unless compelled by legal process or court
order), against the Company (or any of its affiliates), with respect to any
claim released by Sections 3(a) and (b) above, other than a claim contesting the
validity of the release under applicable provisions of the ADEA. I also warrant
and represent that as of the date I sign this Agreement, I have not taken or
engaged in any of the acts described in the foregoing sentences. I understand
that this release has neither the purpose nor intent of interfering with my
protected right to file a charge with or participate in an investigation or
proceeding pursuant to the statutes administered and enforced by the EEOC,
specifically: the ADEA, the Equal Pay Act, Title VII of the Civil Rights Act of
1964 and the ADA. I understand that I will not breach this release if I file a
charge with or participate in an investigation or proceeding pursuant to the
statutes administered and enforced by the EEOC. However, by signing this
release, I understand that I waive any right I may have to recover money or
other relief in any lawsuit or proceeding brought by me or by an agency or third
party, including the EEOC, on my behalf. If, notwithstanding the foregoing
promises and understandings, I violate this Section 3(c), I shall be required,
to the maximum extent permitted by law, to indemnify and hold harmless the
Company (and its affiliates) from and against any and all demands, assessments,
judgments, costs, damages, losses and liabilities, and attorneys' fees and other
expenses which result from, or are incident to, such violation.

     (d) Notwithstanding anything herein to the contrary, the sole matters to
which the release and covenants in this Section 3 do not apply are: (i) my
rights of indemnification and directors and officers liability insurance
coverage which I was entitled immediately prior to the Termination Date under
the Company's By-laws or otherwise with regard to my service as an officer and
director of the Company (including, without limitation, under paragraph 14(c) of
the Employment Agreement); (ii) my rights under any tax-qualified pension or tax
deferred annuity plan or claims for accrued vested benefits under any other
employee benefit plan, program, policy or arrangement maintained by the Company
or under COBRA; (iii) my rights under the provisions of the Employment Agreement
which are intended to survive termination of employment (including claims to
payments, benefits or entitlements specifically payable or provided under the
Employment Agreement); or (iv) my rights as a stockholder or as a director of
the Company.

2

--------------------------------------------------------------------------------


     4. Governing Law; Enforceability. The interpretation of this General
Release will be construed and enforced in accordance with the laws of the State
of New York without regard to that state's principles of conflicts of law. If,
at any time after the execution of this General Release, any provision of this
General Release will be held to be illegal or unenforceable by a court of
competent jurisdiction, solely such provision will be of no force or effect.

     5. Acknowledgement. I acknowledge that I have been advised by the Company
in writing to consult, and I have consulted, independent legal counsel of my
choice before signing this General Release. I further acknowledge that I have
had the opportunity to consult independent legal counsel and to consider the
terms of this General Release for a period of at least 21 days. I further
acknowledge that I have carefully read this General Release in its entirety;
that I have had an adequate opportunity to consider it and to consult with any
advisors of my choice about it; that I have consulted with independent legal
counsel of my choice who has answered to my satisfaction all questions I had
regarding this General Release; that I understand all the terms of this General
Release and their significance; that I am legally competent to execute this
Agreement; that I have not relied on any statements or explanations made by the
Company, any agent of the Company or its counsel; that I knowingly and
voluntarily assent to all the terms and conditions contained herein; and that I
am signing this General Release voluntarily and of my own free will.

     6. Effective Date. I further acknowledge that this General Release will not
become effective until the eighth day following my execution of this General
Release (the "Effective Date"), and that I may at any time prior to the
Effective Date revoke this General Release by delivering written notice of
revocation to the Company, at 777 Old Saw Mill River Road, Tarrytown, New York
10591-6707, to the attention of the [General Counsel]. In the event that I
revoke this General Release prior to the eighth day after its execution, this
General Release will automatically be null and void.

     7. Survival. The provisions in the Employment Agreement which are intended
to survive termination of employment hall survive and continue in full force and
effect.

Acknowledged and Agreed:
REGENERON PHARMACEUTICALS, INC.

3

--------------------------------------------------------------------------------


EXHIBIT C

GOLDEN PARACHUTE PROVISION

(a) (i) In the event that you shall become entitled to payments and/or benefits
provided by this Agreement or any other amounts in the "nature of compensation"
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a change of
ownership or effective control covered by Section 280G(b)(2) of the Code or any
person affiliated with the Company or such person) as a result of such change in
ownership or effective control (collectively the "Company Payments"), and such
Company Payments will be subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority) the Company shall pay to you at the time specified in
subsection (d) below (x) an additional amount (the "Gross-up Payment") such that
the net amount retained by you, after deduction of any Excise Tax on the Company
Payments and any U.S. federal, state, and for local income or payroll tax upon
the Gross-up Payment provided for by this paragraph (a), but before deduction
for any U.S. federal, state, and local income or payroll tax on the Company
Payments, shall be equal to the Company Payments and (y) an amount equal to the
product of any deductions disallowed for federal, state or local income tax
purposes because of the inclusion of the Gross-Up Payment in your adjusted gross
income multiplied by your actual applicable marginal rate of federal, state or
local income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made.

     (ii) Notwithstanding the foregoing, if it shall be determined that you are
entitled to a Gross-Up Payment, but that if the Company Payments (other than
that portion valued under Q&A 24(c) of the proposed regulations under Section
280G of the Code(the "Stock Vesting Value")) (the "Cash Payments") are reduced
by the amount necessary such that the receipt of the Company Payments would not
give rise to any Excise Tax (the "Reduced Payment") and the Reduced Payment
(other than the Stock Vesting Value) would not be less than 90% of the Cash
Payment, then no Gross-Up Payment shall be made to you and the Cash Payments, in
the aggregate, shall be reduced to the Reduced Payments (other than the Stock
Vesting Value). If the Reduced Payments is to be effective, payments shall be
reduced as mutually agreed between the Company and you or, in the event the
parties cannot agree, in the following order (1) any lump sum severance based on
a multiple of Base Salary or annual bonus, (2) any other cash amounts payable to
you and (3) any benefits valued as parachute payments.

     (iii) In the event that the Internal Revenue Service or court ultimately
makes a determination that the excess parachute payments plus the base amount is
an amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether (ii)
applies.

1

--------------------------------------------------------------------------------


(b) For purposes of determining whether any of the Company Payments and Gross-up
Payments (collectively the "Total Payments") will be subject to the Excise Tax
and the amount of such Excise Tax, (x) the Total Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "parachute payments" in excess of the "base amount" (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion, delivered to the Company
and you at a level of more likely than not, of the Company's independent
certified public accountants appointed prior to any change in ownership (as
defined under Section 280G(b)(2) of the Code) or tax counsel selected by such
accountants (the "Accountants") such Total Payments (in whole or in part) either
do not constitute "parachute payments," represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the "base amount" or are otherwise not subject to the Excise Tax,
and (y) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code. In the event that the Accountants are serving (or
decline to serve) as accountant or auditor for the individual, entity or group
effecting the Change of Control, you may appoint another nationally recognized
accounting firm or law firm to make the determinations hereunder (which
accounting firm or law firm shall then be referred to as the "Accountants"
hereunder). All determinations hereunder shall be made by the Accountants which
shall provide detailed supporting calculations both to the Company and you at
such time as it is requested by the Company or you. If the Accountants determine
that payments under this Agreement must be reduced pursuant to this paragraph,
they shall furnish you with a written opinion to such effect. The determination
of the Accountants shall be final and binding upon the Company and you, subject
to the other provisions herein.

(c) For purposes of determining the amount of the Gross-up Payment, you shall be
deemed to pay U.S. federal income taxes at actual rate of U.S. federal income
taxation in the calendar year in which the Gross-up Payment is to be made and
state and local income taxes at the rate of taxation in the state and locality
of your residence for the calendar year in which the Company Payment is to be
made, net of the reduction in U.S. federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year. In the event
that the Excise Tax is subsequently determined by the Accountants to be less
than the amount taken into account hereunder at the time the Gross-up Payment is
made, you shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by you if such
repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to you, and interest payable to
the Company shall not exceed the interest received or credited to you by such
tax authority for the period it held such portion. Furthermore, to the extent
the foregoing provision shall be deemed to create a loan of a personal nature in
violation of Section 402 of the Sarbanes-Oxley Act of 2002, the provision for
repayment shall be null and void. You and the Company shall mutually agree upon
the course of action to be pursued (and the method of allocating the expense
thereof) if your claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

2

--------------------------------------------------------------------------------


(d) The Gross-up Payment or portion thereof provided for in subsection (c) above
shall be paid not later than the thirtieth (30th) day following an event
occurring which subjects you to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to you on such day an estimate, as
determined in good faith by the Accountant, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to subsection (c) hereof, as soon as the amount thereof can
reasonably be determined, but in no event later than the ninetieth day after the
occurrence of the event subjecting you to the Excise Tax. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to you,
payable on the fifth day after demand by the Company (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), provided that, to the
extent the foregoing provision shall be deemed to create a loan of a personal
nature in violation of Section 402 of the Sarbanes-Oxley Act of 2002, the
provision for repayment shall be null and void.

(e) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, you shall permit the Company to
control issues related to the Excise Tax (at its expense), provided that such
issues do not potentially materially adversely affect you, but you shall control
any other issues. In the event the issues are interrelated, you and the Company
shall in good faith cooperate so as not to jeopardize resolution of either
issue, but if the parties cannot agree you shall make the final determination
with regard to the issues. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, you shall permit the
representative of the Company to accompany you, and you and your representative
shall cooperate with the Company and its representative.

(f) The Company shall be responsible for all charges of the Accountant.

(g) The Company and you shall promptly deliver to each other copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit C.

(h) Any Gross-Up Payments hereunder shall be paid in the time and manner set
forth in Section 14(o)(i) and (ii) of the Agreement.

3

--------------------------------------------------------------------------------